                           Case 18-11795-MFW               Doc 635        Filed 04/30/19        Page 1 of 5



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         RM Wind-Down Holdco LLC, et al.,1                                 Case No. 18-11795 (MFW)

                                 Debtors.                                  (Jointly Administered)

                                                                           Docket Ref. No. 600

               INITIAL ORDER (I) AUTHORIZING THE DEBTORS MAKE DISTRIBUTIONS TO
                CLAIMANTS HOLDING ALLOWED FIRST PRIORITY SECURED CLAIMS AND
                ALLOWED 503(b) CLAIMS; (II) AUTHORIZING THE DEBTORS TO ABANDON
                CERTAIN PROPERTY; (III) DISMISSING THE DEBTORS’ CHAPTER 11 CASES;
              (IV) ESTABLISHING PROCEDURES FOR THE ALLOWANCE AND PAYMENT OF
                      PROFESSIONAL FEES; AND (V) GRANTING RELATED RELIEF

                    Upon the motion (the “Motion”)2 of the Debtors for entry of an order, pursuant to

         sections 105(a), 305, 349, 363(b)(1), 554(a), and 1112(b) of title 11 of the United States Code (as

         amended, the “Bankruptcy Code”), Rules 1017, 2002, and 6007 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 1017-2, dismissing the

         Chapter 11 Cases and granting related relief; and this Court having jurisdiction to consider the

         Motion and the relief requested therein pursuant to 28 U.S.C. § 1334; and consideration of the

         Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

         and venue being proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

         sufficient notice of the Motion having been given under the particular circumstances; and it

         appearing that no other or further notice is necessary; and this Court having determined that the

         legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

         1
           The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax
         identification numbers, are as follows: RM Wind-Down Holdco LLC (f/k/a RM Holdco LLC) (6847); RM Wind-
         Down Opco LLC (f/k/a RM Opco LLC) (7122); RM Wind-Down HQ LLC (f/k/a RM HQ LLC) (8615); RM Wind-
         Down Chevys LLC (f/k/a RM Chevys LLC) (N/A); RM Wind-Down Acapulco LLC (f/k/a RM Acapulco LLC)
         (N/A); and RM Wind-Down El Torito LLC (f/k/a RM El Torito LLC) (N/A).
         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
01:24417227.4
                       Case 18-11795-MFW            Doc 635     Filed 04/30/19     Page 2 of 5



         and upon all the proceedings had before this Court; and after due deliberation thereon; and good

         and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                        1.      The Motion is GRANTED as set forth herein.

                        2.      Notwithstanding any provisions of the Interim Compensation Order to the

         contrary, all Professionals shall file final fee applications for Professional Fees by May 16, 2019.

         Any objections to the Final Fee Applications shall be filed, and served on counsel for the

         Debtors and the Professional submitting the application to which an objection is being filed, by

         June 5, 2019 at 4:00 p.m. (prevailing Eastern Time). The Court will hold a hearing, if necessary,

         on June 12, 2019 at 10:30 a.m. (prevailing Eastern Time) to resolve any disputes related to Final

         Fee Applications.

                        3.      After Final Fee Applications have been heard, allowed Professional Fees

         have been paid, U.S. Trustee fees have been calculated and reserved, and any amounts owing to

         the Purchaser or reserved for potential payment to the Purchaser pursuant to the APA and Sale

         Order have been paid to the Purchaser and any disputes related to the APA and Sale Order have

         been finally resolved (unless otherwise consented to by Purchaser), the Debtors (i) are authorized

         to distribute payments to holders of Allowed First Priority Secured Claims and Allowed 503(b)

         Claims, and (ii) shall file all monthly operating reports and pay all U.S. Trustee fees in full.

                        4.      Pursuant to sections 105(a) and 554 of the Bankruptcy Code and

         Bankruptcy Rule 6007, the Debtors are authorized, but not directed, to abandon or destroy, or

         cause to be abandoned and destroyed, any remaining Books and Records in their possession;

         provided, that any documents containing personally identifiable information must be shredded.

         To the extent that the Debtors and/or the Purchaser identify any records remaining in their


01:24417227.4




                                                           2
                        Case 18-11795-MFW           Doc 635     Filed 04/30/19     Page 3 of 5



         possession relating to (i) the claims of Westchester Fire Insurance Company (“Westchester”), the

         Debtors shall not destroy such records, or (ii) the claims of Sheila Jelgersma and Amy

         Chamberlain, the Debtors and/or the Purchaser shall provide such records to their defense

         counsel in the applicable state court action.

                         5.        As soon as reasonably practicable following the completion of the

         payment of U.S. Trustee’s fees, payment of Professional Fees, payment of Allowed First Priority

         Secured Claims and Allowed 503(b) Claims, and remittance of any remainder to the Secured

         Lenders, the Debtors shall file a certification (the “Certification”) of counsel requesting entry of

         the Dismissal Order attached hereto as Exhibit 1. Among other things, the Certification should

         verify that (a) all U.S. Trustee fees have been paid in full and all Monthly Operating Reports

         have been filed; (b) the Professional Fees incurred in the Chapter 11 Cases have been approved

         on a final basis (to the extent applicable) and paid in full; and (c) Allowed First Priority Secured

         Claims and Allowed 503(b) Claims have been satisfied in full. A distribution schedule setting

         forth the Allowed First Priority Secured Claims and Allowed 503(b) Claims shall be filed on the

         docket in these Chapter 11 Cases no later than five business days prior to the date that the

         Certification is filed.

                         6.        The Certification shall be served only on the Notice Parties and no further

         notice regarding the dismissal of the Chapter 11 Cases shall be required. The Debtors’ creditors

         and parties in interest have received reasonable notice of the proposed dismissal through the

         Dismissal Notice.

                         7.        To the extent (i) any funds remain reserved and held by the Debtors

         pursuant to the Order Approving Stipulation Among the Debtors, FM Restaurants (PT), LLC and

         Westchester Fire Insurance Company [D.I. 340] (the “Westchester Order”) or any subsequent


01:24417227.4




                                                            3
                       Case 18-11795-MFW          Doc 635     Filed 04/30/19     Page 4 of 5



         stipulation among the Debtors, FM Restaurants (PT), LLC and Westchester after payment of

         Allowed First Priority Secured Claims and Allowed 503(b) Claims, (ii) any deposits are returned

         to the Debtors or Purchaser in accordance with the APA after closure of all existing utility

         accounts, or (iii) any other assets remain with the Debtors after establishing the reserves and

         making the payments set forth in this Order, the Debtors are hereby authorized to remit such

         funds to (x) the Purchaser to the extent set forth in the APA or (y) the Secured Lenders, in

         accordance with the Prepetition Loan Documents, as applicable.

                        8.      All of the Debtors’ executory contracts and leases, to the extent not

         rejected by prior Court order or having expired by their own terms, shall be deemed rejected as

         of the date of entry of this Order.

                        9.      Notwithstanding any provision of this Order to the contrary, including

         without limitation, paragraph 8 hereof, any executory contracts the Debtors may have with

         Ecolab Inc. (“Ecolab”) shall not be deemed rejected hereby, but shall be subject to a subsequent

         agreement of the parties or, in the absence of such an agreement, an order of the Court. Nothing

         in this Order shall bar or preclude Ecolab from asserting or reconciling with the Purchaser and

         the Debtors any administrative claims that may be asserted by Ecolab arising in the ordinary

         course of business subsequent to the Petition Date, which administrative claims shall also be

         subject to resolution by subsequent agreement of the parties or, in the absence of such an

         agreement, an order of the Court.

                        10.     Notwithstanding any provision of this Order to the contrary, the obligation

         of each Debtor to file a monthly operating report and to pay quarterly fees to the U.S. Trustee

         shall continue until such Debtor’s case is dismissed pursuant to the provisions of this Order.




01:24417227.4




                                                          4
                          Case 18-11795-MFW             Doc 635     Filed 04/30/19     Page 5 of 5



                          11.         To the extent applicable, Bankruptcy Rules 6004(h) and 6006(d) are

         waived and this Order shall be effective and enforceable immediately upon entry.

                          12.         The Debtors are authorized to take any and all actions necessary to

         effectuate the relief granted pursuant to this Order.

                          13.         This Court shall retain jurisdiction with respect to all matters arising from

         or     related   to    the     implementation,    interpretation,   or   enforcement    of   this   Order.




01:24417227.4     Dated: April 30th, 2019
                  Wilmington, Delaware                                MARY F. WALRATH
                                                                      UNITED STATES BANKRUPTCY JUDGE

                                                                5
